DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on October 26, 2021, the rejections of claims 1-18 under 35 U.S.C. 102 as stated in the Office Action mailed on July 28, 2021 have been withdrawn.

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 2, add --curable-- before “compound.”
In claim 8, line 2, substitute “an” with --the-- before “oxetane group.”
In claim 8, line 3, substitute “the” with --an-- before “epoxy compound” OR change dependency to claim 4.

Reason for Allowance
This application is in condition for allowance except for the objections as shown above.
Claims 1-6 and 9-18 are allowed, and claim 8 will be allowed after overcoming the objections as shown above.

Claim 1 recites a curable compound comprising a compound having an oxetane group.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-6 and 8-18 depend from claim 1, so they are allowed or will be allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        November 6, 2021